FILED
No. 19-0939 – In re: I.S.A.                                               November 18, 2020
                                                                                released at 3:00 p.m.
                                                                            EDYTHE NASH GAISER, CLERK
                                                                            SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA
Workman, Justice, concurring:


                 I concur with the majority on both issues presented, but write separately to

agree with the dissent to this extent: In the absence of a conviction, if evidence had been

presented to the circuit court that the petitioner shot a firearm on a public street during busy

daylight hours (even if the shooter did so in an attempt to apprehend a shoplifter), the circuit

court would have been justified in finding that such conduct was “contrary to public interest

and public safety” and in denying expungement of the charge on that basis. However, the

petitioner was not convicted of the charge nor was there any presentation of evidence of

the alleged conduct upon which the circuit court could have made the necessary finding of

fact to support the denial of expungement.




                 In short, if on remand the evidence presented at a hearing shows that such

conduct occurred, even though the petitioner was not convicted of the charge, the circuit

can make findings of fact and enter a conclusion of law regarding whether the conduct was

sufficient for such finding and the consequent denial of expungement of the charge.

However, because there was no such evidence presented, I must concur with the majority

on this issue.




                                               1
              Notwithstanding the lack of any evidentiary proof of the allegations in the

criminal complaint, the dissent contends that the record contains two evidentiary bases on

which this Court could affirm the circuit court’s ruling: the information contained in the

complaint, upon which “the magistrate assigned to the matter found probable cause

existed,” and a statement made by the petitioner’s counsel in his appellate brief, 1 which the

dissent apparently deems to be some sort of admission by the petitioner.              First, a

magistrate’s finding of probable cause is not a finding that the information contained in a

complaint is true; rather, it is a finding that allegations in the complaint are sufficient to

charge a criminal offense and sufficient to support the issuance of an arrest warrant or

summons. See W. Va. R. Crim. P. Mag. Cts. 3 & 4. It is a basic tenet of law that the

charging instrument in a criminal case is not evidence of the crime. Second, with respect

to the so-called admission of the petitioner’s counsel in his appellate brief, the statements

of counsel are also not evidence. It must also be noted that counsel’s appellate brief is not

a part of the lower court’s record, and nothing contained therein was before the circuit court

at the time it denied the petitioner’s motion for expungement.




              In summary, because of the lack of evidence before the circuit court on which

it could make any findings of fact as to the truth of the allegations in the complaint, there




       1
         Defense counsel stated in his brief that the petitioner “gave chase to a fleeing
shoplifter, raised his pistol to the sky and discharged the gun in a foolish attempt to scare
the man to stop.”
                                              2
was no basis upon which it could make any conclusions of law as to whether expungement

would be contrary to public interest and public safety.




             Accordingly, I concur.




                                             3